DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendments filed 5/10/2022 have been entered.  
Claims 1-20 remain pending.  
Claims 1, 4, 12, 17, & 18 have been amended.  

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 12, & 17 have been considered but are moot in view of the new ground(s) of rejection set forth below.  
The prior art of reference US 7195042 B1 (Hawie) which has been used in this rejection has not previously been overcome.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  

Claim(s) 12 & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6408638 B1 (Chen).  

Regarding claim 12, Chen teaches a fluid-blocking header configured for 
testing a component made using an additive manufacturing process, the component having an internal conduit, comprising: a body having an internal conformal surface (Fig. 1 104 or 106 or etc) configured to mate with an external conformal surface of the component (Fig. 4 water pipe 120); and a cooling system coupled to the body and configured to freeze a plugging fluid media within the internal conduit and adjacent the external conformal surface of the component (Fig. 9 is a cooling system which is configured to freeze a plugging media 14).  

Regarding claim 13, Chen teaches the fluid-blocking header of claim 12, wherein the cooling system is at least one of a fluid cooler and a thermoelectric cooler (Fig. 9 shows a fluid cooler).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claim(s) 1-11 & 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6408638 B1 (Chen) in view of US 7195042 B1 (Hawie). 

Regarding claim 1, Chen teaches a method for inspecting a component made using an additive manufacturing process, the component having an internal conduit, comprising: attaching a fluid-blocking header (Fig. 1 adapter 102) to the component (Fig. 4 water pipe 120), the fluid-blocking header having an internal conformal surface (Fig. 1 104 or 106 or etc) configured to mate with an external conformal surface of the component (Fig. 4 adapter is configured to mate with external conformal surface of the pipe 120); introducing a plugging fluid into the internal conduit, the plugging fluid filling the internal conduit (Fig. 9: 14 is plugging fluid); activating the fluid-blocking header to freeze the plugging fluid in a vicinity of the fluid-blocking header (column 2 lines 28-30: adapter freezes the water in the pipe to create a plug).  
Chen does not teach pressurizing the internal conduit of the component; and analyzing a fluid flow characteristic at an outlet of the component to assess an occurrence of a blockage within the internal conduit.  
Hawie teaches pressurizing the internal conduit of the component (column 4 lines 11-13: system blocks and seals nozzles so that the conduits can be pressurized); and analyzing a fluid flow characteristic at an outlet of the component to assess an occurrence of a blockage within the internal conduit (column 1 lines 34-37: flow characteristics inform a technician of which channels are opened or blocked).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen with the teachings of Hawie.  One would have added to the freezing and blocking conduits of Chen the pressurizing and analysis of flow characteristics within an engine of Hawie.  The motivation would have been to enable a technician to get a more accurate assessment of blockages within the conduits of an engine.  

Regarding claim 2, Chen in view of Hawie teaches the method of claim 1.  
Chen does not teach wherein the component is an engine casing and the internal conduit is an engine casing and the internal conduit includes a fuel rail, the fuel rail fluidly coupled to a plurality of fuel injectors.  
Hawie does teach wherein the component is an engine casing (column 2 line 35: system is for an engine casing) and the internal conduit includes a fuel rail, the fuel rail fluidly coupled to a plurality of fuel injectors (column 2 lines 28-30: fuel injection system coupled to nozzle assembly).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view of Hawie with the teachings of Hawie.  One would have added to the freezing and blocking conduits of Chen the blocking of fuel lines for an engine of Hawie.  The motivation would have been to check whether all the fuel lines would be able to adequately supply fuel to the engine.  

Regarding claim 3, Chen in view of Hawie teaches the method of claim 2.  
Chen does not teach wherein the attaching the fluid-blocking header to the component includes attaching a first fluid-blocking header adjacent a first fuel injector.  
Hawie teaches wherein the attaching the fluid-blocking header to the component includes attaching a first fluid-blocking header adjacent a first fuel injector (Fig. 3 sealing covers 88 are adjacent to the fuel nozzles 26).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view of Hawie with the teachings of Hawie.  One would have added to the freezing and blocking conduits of Chen the attaching of a first fluid blocking header adjacent to a first fuel injector.  The motivation would have been to control which conduits get pressurized so as to enable a diagnostic flow characteristic to determine where potential blockages are.  

Regarding claim 4, Chen in view of Hawie teaches the method of claim 3.  
Chen additionally teaches wherein the activating the fluid-blocking header to freeze the plugging fluid in the vicinity of the fluid-blocking header includes running a coolant through the first fluid-blocking header (Fig. 5 arrows depict the flow of the coolant).  

Regarding claim 5, Chen in view of Hawie teaches the method of claim 4.  
Chen does not teach wherein the analyzing the fluid flow characteristic at the outlet of the component to assess the occurrence of the blockage within the internal conduit includes measuring at least one of a flow rate or a pressure at one or more of the plurality of fuel injectors.  
Hawie does teach wherein the analyzing the fluid flow characteristic at the outlet of the component to assess the occurrence of the blockage within the internal conduit4858-3091-17662FILED VIA EFS WEBSerial No.: 16/503,190 Docket No. 64365.67800 / 108508US01includes measuring at least one of a flow rate or a pressure at one or more of the plurality of fuel injectors (column 1 lines 34-37: analyzing a flow characteristic includes assessing blockages by measuring a flow rate).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view of Hawie with the further teachings of Hawie.  One would have added to the freezing and blocking conduits of Chen the analysis of flow characteristics of Hawie.  The motivation would have been to determine precisely whether the engine would supply fuel in sufficient amounts for combustion.  

Regarding claim 6, Chen in view of Hawie teaches the method of claim 5.  
Chen does not teach wherein the attaching the fluid-blocking header to the component includes attaching a second fluid-blocking header adjacent a second fuel injector.  
Hawie does teach wherein the attaching the fluid-blocking header to the component includes attaching a second fluid-blocking header adjacent a second fuel injector (Fig. 3 fuel nozzle 26: shows blocking adjacent fuel injectors/nozzles).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view of Hawie with the further teachings of Hawie.  One would have added to the freezing and blocking conduits of Chen the attaching of a second fluid blocking header of Hawie.  The motivation would have been to more precisely control flow of fuel through the engine in order to better see possible obstructions within the conduits.  

Regarding claim 7, Chen in view of Hawie teaches the method of claim 6.  
Chen does not teach wherein the analyzing the fluid flow characteristic at the outlet of the component to assess the occurrence of the blockage within the internal conduit includes measuring at least one of the flow rate or the pressure at one or more of the plurality of fuel injectors positioned between the first fuel injector and the second fuel injector.  
Hawie teaches wherein the analyzing the fluid flow characteristic at the outlet of the component to assess the occurrence of the blockage within the internal conduit includes measuring at least one of the flow rate or the pressure at one or more of the plurality of fuel injectors positioned between the first fuel injector and the second fuel injector (column 3 lines 59-62: system can block multiple fuel injectors, column 4 lines 7-9: and analyze the resulting flow characteristic).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view of Hawie with the further teachings of Hawie.  One would have added to the freezing and blocking conduits of Chen the measuring of flow rate or pressure at the plurality of fuel injectors of Hawie.  The motivation would have been to obtain an accurate assessment of which sections of conduit might be blocked by seeing the flow rate through those particular conduits.  

Regarding claim 8, Chen in view of Hawie teaches the method of claim 1.  
Chen does not teach wherein the component is a fluid manifold and the internal conduit includes an inlet, a first passageway fluidly coupled to a first outlet and a second passageway fluidly coupled to a second outlet.  
Hawie does teach wherein the component is a fluid manifold and the internal conduit includes an inlet, a first passageway fluidly coupled to a first outlet and a second passageway fluidly coupled to a second outlet (column 1 lines 43-45: internal conduits of the fluid manifold/enclosure are connected to the inlet nozzles and the fluid flow characteristic is then analyzed at the outlet).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view of Hawie with the further teachings of Hawie.  One would have added to the freezing and blocking conduits of Chen the fluid coupling of a first outlet and a second passageway to a second outlet of Hawie.  The motivation would have been to have a pressure signal able to traverse the fluid coupled conduits to reach the outlet where the flow characteristic could then be evaluated (which due to the fluid coupling would provide information about the coupled regions).  

Regarding claim 9, Chen in view of Hawie teaches the method of claim 8.  
Chen does not teach wherein the attaching the fluid-blocking header to the component includes attaching the fluid-blocking header adjacent one of the first passageway and the second passageway.  
Hawie does teach wherein the attaching the fluid-blocking header to the component includes attaching the fluid-blocking header adjacent one of the first passageway and the second passageway (Fig. 3 sealing covers 88: show fluid blocking headers are adjacent to multiple passageways).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view of Hawie with the further teachings of Hawie.  One would have added to the freezing and blocking conduits of Chen the attaching of fluid blocking headers to adjacent passageways.  The motivation would have been to isolate particular regions of conduit from other regions so that the flow characteristics through only that region can be evaluated.  

Regarding claim 10, Chen in view of Hawie teaches the method of claim 9. 
Chen does not teach wherein the analyzing the fluid flow characteristic at the outlet of the component to assess the occurrence of the blockage within the internal conduit includes measuring at least one of a flow rate or a pressure at one or more of the first outlet and the second outlet.  
Hawie does teach wherein the analyzing the fluid flow characteristic at the outlet of the component to assess the occurrence of the blockage within the internal conduit includes measuring at least one of a flow rate or a pressure at one or more of the first outlet and the second outlet (column 4 lines 4-10: uses a “flow measurement” to determine a spray characteristic of the fluid ejection/outletting ).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view of Hawie with the further teachings of Hawie.  One would have added to the freezing and blocking conduits of Chen the measuring of flow rates at one or more of the outlets.  The motivation would have been that blocking a flow through one region of conduit would increase the flow through another so an accurate understanding of the blockages in the conduits would be developed by looking at the flow characteristics at the outlets which could potentially be affected by a blockage.  

Regarding claim 11, Chen in view of Hawie teaches the method of claim 10.  
Chen does not teach wherein the first outlet and the second outlet are coupled to a main outlet of the component and analyzing the fluid flow characteristic at the outlet of the component to assess the occurrence of the blockage within the internal conduit includes measuring at least one of the flow rate or the pressure at the main outlet.  
Hawie teaches wherein the first outlet and the second outlet are coupled to a main outlet of the component and analyzing the fluid flow characteristic at the outlet of the component to assess the occurrence of the blockage within the internal conduit includes measuring at least one of the flow rate or the pressure at the main outlet (column 6 lines 38-46: system measures flow rates at the outlets to assess characteristics which indicate existence of blockages and their locations).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view of Hawie with the further teachings of Hawie.  One would have added to the freezing and blocking conduits of Chen the analyzing of flow characteristics of Hawie.  The motivation would have been that the combination would enable an accurate diagnosis of obstructions within the conduits of the engine.  

Regarding claim 14, Chen teaches the fluid-blocking header of claim 13.  
Chen does not teach wherein the component is an engine casing and the internal conduit includes a fuel rail, the fuel rail fluidly coupled to a plurality of fuel injectors spaced circumferentially about the engine casing.  
Hawie does teach wherein the component is an engine casing and the internal conduit includes a fuel rail, the fuel rail fluidly coupled to a plurality of fuel injectors spaced circumferentially about the engine casing (Fig. 2 fuel nozzle 26: fuel nozzles/injectors are spaced circumferentially about the engine casing since the rig of Fig. 2 attaches to the engine casing).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Chen with the teachings of Hawie.  One would have added to the device for the freezing and blocking conduits of Chen the engine casing and fuel conduits of Hawie.  The motivation would have been to enable the diagnosis of blockages within the fuel conduits of an engine.  

Regarding claim 15, Chen in view of Hawie teaches the fluid-blocking header of claim 14. 
Chen further teaches wherein the internal conformal surface of the body includes a concave surface configured to mate with a convex surface of the engine casing adjacent the fuel rail (Fig. 1 104 or 106 or etc are concave surfaces configured to mate with the convex surface of a pipe or fuel rail).  

Regarding claim 16, Chen in view of Hawie teaches the fluid-blocking header of claim 14.  
Chen further teaches wherein the cooling system is the fluid cooler (Fig. 9 shows a fluid cooler) and the body includes a coolant inlet and a coolant outlet (Fig. 5 shows that there is a coolant inlet and outlet).  

Regarding claim 17, Chen teaches a method for inspecting…, the first fluid-blocking header having an internal conformal surface configured to mate with an external conformal surface of the engine casing (Fig. 4 shows a fluid blocking header which has a conformal surface configured to mate with a pipe or conduit 120 such as might be part of an engine casing); introducing a plugging fluid  into the fuel rail, the plugging fluid filling the fuel rail (column 2 line 28-29: system freezes a plugging fluid to form an ice plug blocking the rail); activating the first fluid-blocking header to freeze the plugging fluid in a vicinity of the first fluid-blocking header (Fig. 9 shows that when activating the fluid blocking header the plugging fluid 14 in the vicinity of the fluid blocking header will freeze).  
Hawie teaches an engine casing made using an additive manufacturing process, the engine casing including a fuel rail configured to provide a fuel to a plurality of fuel injectors spaced circumferentially about the engine casing, comprising: attaching a first fluid-blocking header to the engine casing (Fig. 3 sealing covers 88 attach to the engine casing), …;pressurizing the fuel rail at a fuel supply inlet of the engine casing (column 4 lines 11-13: system blocks and seals nozzles so that the conduits can be pressurized); and4858-3091-17664FILED VIA EFS WEBSerial No.: 16/503,190 Docket No. 64365.67800 / 108508US01analyzing a fluid flow characteristic at an outlet of the engine casing to assess an occurrence of a blockage within the fuel rail (column 1 lines 34-37: flow characteristics inform a technician of which channels are opened or blocked).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen with the teachings of Hawie.  One would have added to the freezing and blocking of conduits from Chen the sealing of engine conduits and evaluation of flow characteristic of Hawie.  The motivation would have been to create blockages in specific regions so as to be able to see pressures and flows in limited regions of the conduits thus enabling assessment of blockages within those conduits.  

Regarding claim 18, Chen in view of Hawie teaches the method of claim 17.  
Chen further teaches … the activating the first fluid-blocking header to freeze the plugging fluid in the vicinity of the first fluid-blocking header includes running a coolant through the first fluid-blocking header (Fig. 5 shows coolant flowing through the header to freeze the plugging fluid).  
Chen does not teach wherein the attaching the first fluid- blocking header to the engine casing includes attaching the first fluid-blocking header adjacent a first fuel injector and …
 Hawie teaches wherein the attaching the first fluid- blocking header to the engine casing includes attaching the first fluid-blocking header adjacent a first fuel injector (Fig 3 headers/(sealing covers 88) are adjacent to the fuel injectors/(fuel nozzles 26) and …
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen with the teachings of Hawie.  One would have added to the freezing and blocking of conduits from Chen the attaching of fluid blocking headers of Hawie.  The motivation would have been to enable the analysis of flows through the conduits of an engine thereby providing a means to detect obstructions in the conduits.  

Regarding claim 19, Chen in view of Hawie teaches the method of claim 18.  
Chen does not teach further comprising attaching a second fluid-blocking header adjacent a second fuel injector.  
Hawie does teach further comprising attaching a second fluid-blocking header adjacent a second fuel injector (Fig. 3 shows multiple headers each associated with a fuel injector).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen with the teachings of Hawie.  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view of Hawie with the further teachings of Hawie.  One would have added to the freezing and blocking conduits of Chen the attaching of a second fluid blocking header of Hawie.  The motivation would have been to more precisely control flow of fuel through the engine in order to better see possible obstructions within the conduits.  


Regarding claim 20, Chen in view of Hawie teaches the method of claim 19.  
Chen does not teach wherein the analyzing the fluid flow characteristic at the outlet of the engine casing to assess the occurrence of the blockage within the fuel rail includes measuring at least one of a flow rate or a pressure at one or more of the plurality of fuel injectors positioned between the first fuel injector and the second fuel injector.  
Hawie does teach wherein the analyzing the fluid flow characteristic at the outlet of the engine casing to assess the occurrence of the blockage within the fuel rail includes measuring at least one of a flow rate or a pressure at one or more of the plurality of fuel injectors positioned between the first fuel injector and the second fuel injector (column 3 lines 59-62: system can block multiple fuel injectors, column 4 lines 7-9: and analyze the resulting flow characteristic).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view of Hawie with the further teachings of Hawie.  One would have added to the freezing and blocking conduits of Chen the measuring of flow rate or pressure at the plurality of fuel injectors of Hawie.  The motivation would have been to obtain an accurate assessment of which sections of conduit might be blocked by seeing the flow rate through those particular conduits.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868